--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
Exhibit 10.71
 
AMENDMENT N°2
TO THE LOAN AGREEMENT
entered into as of December 30, 2010

--------------------------------------------------------------------------------

 
BETWEEN:


XOMA (US) LLC, a Delaware limited liability company having a place of business
at 2910 Seventh Street, Berkeley, California 94710 ("XOMA”), on the one hand,


AND:


Les Laboratoires Servier, a corporation organized and existing under the laws of
France, having offices at 50 rue Carnot, 92284 Suresnes, France, and Institut de
Recherches Servier, a corporation organized and existing under the laws of
France having offices at 3, rue de la République, 92150 Suresnes (these two
entities jointly referred to as “SERVIER”), on the other hand,


XOMA and SERVIER are referred to herein individually as a “Party” and
collectively as the “Parties”.


WHEREAS, SERVIER and XOMA are parties to an Amended and Restated Collaboration
Agreement entered into as of February 14, 2012, and amended by an Amendment N°1
thereto dated as of November 4, 2014 (as such may be further amended by the
parties thereto, the “Collaboration Agreement”) pursuant to which, among other
things, XOMA and SERVIER established a collaboration for the continued
development, regulatory approval and commercialization of products comprising or
incorporating XOMA’s monoclonal antibody designated XOMA 052 (gevokizumab), and
XOMA granted to SERVIER certain exclusive development and commercialization
rights therein outside the United States and Japan;


WHEREAS, SERVIER and XOMA are parties to a Loan Agreement entered into as of
December 30, 2010, as amended by a Consent, Transfer, Assumption and Amendment
Agreement entered into as of August 12, 2013 (as such may be further amended by
the parties thereto, the “Loan Agreement”) pursuant to which, among other
things, SERVIER made a loan to XOMA; and


WHEREAS, SERVIER and XOMA have agreed to modify the Loan Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, including a modification on even date
herewith of the Collaboration Agreement, the Parties hereto mutually agree to
amend the Loan Agreement, as follows:



--------------------------------------------------------------------------------

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement, except if they are
otherwise defined in this Amendment, in which case they shall have the meaning
ascribed to them in this Amendment.




2. General. Except as expressly set forth herein, the Loan Agreement shall
continue in full force and effect and, as modified or amended, is hereby
ratified, confirmed and approved. No provision of this Amendment N°1 may be
modified or amended except expressly in a writing signed by both Parties nor
shall any terms be waived except expressly in a writing signed by both Parties
charged therewith.




ARTICLE 1 AMENDMENT OF THE DEFINITION OF “MATURITY DATE” SET OUT IN ARTICLE 1 OF
THE LOAN AGREEMENT



The definition of “Maturity Date” set out in Article 1 of the Loan Agreement is
hereby deleted in its entirety and replaced by the following:


“Maturity Date” means the earlier of (i) January 15, 2018, (ii) the date of
termination of the Collaboration Agreement by Servier for material breach by
XOMA US under Section 11.4 of the Collaboration Agreement, (iii) the second
anniversary of the effective date of termination of the Collaboration Agreement
under Section 11.3 of the Collaboration Agreement and (iv) the date of
assignment by XOMA of the Collaboration Agreement to an Acquiror.



ARTICLE 2 AMENDMENT OF SECTIONS 3.2 AND 3.3 OF THE LOAN AGREEMENT



Sections 3.2 and 3.3 of the Loan Agreement are hereby deleted in their entirety
and replaced by the following:


3.2            Principal Repayment.  XOMA US shall make the following principal
repayment payments to SERVIER:



(a) three million euros (€3,000,000) on January 15, 2016,




(b) five million euros (€5,000,000) on January 15, 2017, and




(c) seven million euros (€7,000,000) on the Maturity Date.



For the avoidance of doubt, notwithstanding any provision to the contrary
(including Section 3.1(c) and the above terms in this Section 3.2), all
outstanding principal, together with all accrued and unpaid interest, shall be
due and payable by XOMA US on the Maturity Date, even if such Maturity Date (as
determined according to the definition thereof set out in Article 1) occurs
prior to one or more of the repayment dates set out above.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
2

--------------------------------------------------------------------------------



3.3            Right of Offset.  From and after the Repayment Commencement Date,
Servier may, at its election upon written notice to XOMA US, withhold from XOMA
US and apply to the principal amount of the Advance an amount up to [*]% of any
milestone payment owing from Servier to XOMA US under the Collaboration
Agreement and [*]% of any royalty payment owing by Servier to XOMA US under the
Collaboration Agreement.  Upon such application, Servier shall be deemed to have
satisfied its obligation to pay the withheld amount to XOMA US in respect of the
applicable milestone or royalty payment, and XOMA US shall be deemed to have
discharged the principal amount of the Advance in the amount so applied, the
amount so discharged by XOMA US being applied to the next principal repayment(s)
due in accordance with Section 3.2. Servier shall have the right to set-off or
apply any amounts owed by Servier or any of its Affiliates to XOMA US or any of
its Affiliates against the Indebtedness hereunder in case of an Event of
Default.  Except as expressly permitted under this Section 3.3, Servier shall
not have any right to set-off or apply any amounts owed by Servier or any of its
Affiliates to XOMA US or any of its Affiliates against the Indebtedness
hereunder.


ARTICLE 3
OTHER PROVISIONS



XOMA and SERVIER hereby covenant that each will, at any time and from time to
time upon request by any other, and without the assumption of any additional
liability thereby, execute and deliver such further documents and do such
further acts as such party may reasonably request in order to fully effect the
purpose of this Amendment N°2.


It is understood between the Parties that XOMA shall assume all costs related to
any administrative registration that is reasonably required to give fully effect
to this Amendment N°2.


This Amendment N°2 may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same agreement.


All other terms of the Loan Agreement shall remain in full force and effect.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned by their duly authorised representatives
have executed this Amendment Agreement on the date set forth below.


In Suresnes and San Francisco, on December __, 2014


/s/ Pascal Touchon
 
/s/ James R. Neal
LES LABORATOIRES SERVIER
 
XOMA (US) LLC
By: Mr. Pascal Touchon
 
By: James R. Neal
Title: Proxy
 
Name: James R. Neal
   
Title: VP, Business Development
   
Dated: January 9, 2015
     
/s/ Marie-Christine Larcher
   
INSTITUT DE RECHERCHES SERVIER
   
By: Mrs. Marie-Christine Larcher
   
Title: Proxy
   

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
4

--------------------------------------------------------------------------------